Case 1:20-cv-04441-RRM-VMS Document 17 Filed 02/08/21 Page 1 of 1 PagelD #: 78

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

LEVAUGHN SAMUEL, individually and on behalf
of all others similarly situated,
Plaintiff, Case No. 1:20-cv-04441-RRM-VMS
“against- STIPULATION OF VOLUNTARY
DISMISSAL WITHOUT
WALGREEN CO., PREJUDICE
Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Levaughn
Samuel (“Plaintiff”) and Walgreen Co. (“Defendant”), by and through their undersigned counsel,
pursuant to Rule 41(a)(1)(A)(i1) of the Federal Rules of Civil Procedure, that this action be and

hereby is voluntarily dismissed in its entirety without prejudice, and without costs or attorneys’

 

fees.

Dated: Pb hioag 2021

FITAPELLI & SCHAFFER, LLP MORGAN, LEWIS & BOCKIUS LLP
Brian S. Schaffer Christopher A. Parlo
Hunter G Benharris Ashley J. Hale
28 Liberty Street, 30th Floor Jason D. Burns
New York, NY 10005 101 Park Avenue
Telephone: (212) 300-0375 New York, New York 10178
bschaffer@fslawfirm.com Tel: (212) 309-6000
hbenharris@fslawfirm.com christopher. parlo@morganlewis.com

ashley.hale@morganlewis.com
jason.burns@morganlewis.com

Attorneys for Plaintiff Attorneys for Defendant
